Citation Nr: 1507144	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  04-31 047	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus for the period beginning November 21, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los, Angeles, California.  In that decision, the RO denied entitlement to service connection for Hepatitis C and granted service connection for type II diabetes mellitus with an initial rating of 10 percent.  In August 2004, the RO increased the evaluation for diabetes mellitus to 20 percent disabling effective November 21, 2003.  
 
The Veteran testified before the undersigned at a November 2011 videoconference hearing.  A transcript of the hearing has been associated with his claims folder.

In February 2012, the Board remanded the issue of entitlement to service connection for Hepatitis C for further development, to include a VA examination.  This examination was held in May 2013.  The Board also remanded the diabetes mellitus claim for issuance of a statement of the case.  A statement of the case was issued in December 2013 with respect to the evaluation of diabetes mellitus prior to November 21, 2003.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, with respect to the claim for higher initial evaluations for diabetes mellitus, the Board notes that this matter was remanded in February 2013 for issuance of a statement of the case.  A statement of the case with respect to the 10 percent evaluation prior to November 21, 2003 was issued in December 2013.  However, a timely substantive appeal was not received and the issue was not certified to the Board.  As such, this portion of the claim became final and is no longer before VA.  

A rating decision with respect to the 20 percent evaluation from and after November 21, 2003 for diabetes mellitus was issued in September 2013.  No statement of the case was issued with respect to this portion of the claim.  As such, because no statement of the case was issued, a remand is warranted.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

With respect to the Hepatitis C claim, the Veteran submitted a statement received in March 2013, indicating that he wished to testify at a hearing before a Veterans Law Judge.  The Veteran testified at a videoconference hearing in November 2011, but has not been afforded an opportunity to testify since that time.  As the RO controls scheduling of hearings, this matter is remanded.  38 C.F.R. § 20.703.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a videoconference hearing before a Veterans Law Judge.  

2.  The AOJ should furnish the Veteran with a statement of the case regarding the issue of entitlement to an initial evaluation in excess of 20 percent for the period beginning November 21, 2003.  This issue should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

